Motion Granted; Order filed October 9, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00011-CV
                                    ____________

                     J.C. WALTER, III AND ET AL, Appellants

                                            V.

  MARATHON OIL CORPORATION AND MARATHON E.G. LPG LIMITED,
                           Appellees


                       On Appeal from the 295th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-58805


                                        ORDER

       The parties in this appeal seek to file appellate briefing under seal. All three
volumes of the First Supplemental Clerk’s Record were filed under seal in this court
because the documents contained therein were sealed in the trial court. The parties filed
an Agreed Motion to File Appellate Briefing under Seal because significant portions of
the clerk’s record were sealed.   But the trial court had signed only a temporary sealing
order in which the trial court temporarily sealed the documents in question until the trial
court ruled on appellees’ Motion to Seal Court Records. Because the trial court had not
held a hearing under Texas Rule of Civil Procedure 76a and had not ruled on the Motion
to Seal Court Records, on June 12, 2012, this court abated the case and ordered the trial
court to conduct a hearing pursuant to Texas Rule of Civil Procedure 76a. The trial court
conducted the hearing and filed findings of fact and conclusions of law. In these findings
and conclusions, the trial court effectively denies appellees’ Motion to Seal Court
Records and the supplement to this motion. Because the trial court has effectively denied
appellees’ motions requesting that the records in question in the trial court be sealed, we
deny the parties’ Agreed Motion to File Appellate Briefing under Seal.

       Though the trial court found that sealing was not appropriate, in its eighth
conclusion of law, the trial court concluded:

       Further steps must be taken to redact trade secret information from the
       filings. The Protective Order covers all filings in this case insofar as they
       relate to confidential information discovered by Plaintiffs in the underlying
       arbitration. As such, any figures relating to Defendants’ financial
       information, operational information, or information concerning plant
       revenues, plant expenditures and pricing information turned over to
       Plaintiff by Defendants as Confidential in the course of the Arbitration
       should be redacted.
       Appellants have filed an unopposed motion asking this court to return all three
volumes of the First Supplemental Clerk’s record to the trial court clerk and requesting
that the trial court clerk make the redactions by agreement of the parties. We therefore
issue the following ORDER:

       All three volumes of the First Supplemental Clerk’s Record (filed under seal in
this court) shall be returned to the district clerk. We further ORDER that the parties shall
confer and submit to the trial court clerk agreed redactions compliant with the trial
court’s Findings of Fact and Conclusions of Law. In the event of any disagreement
between the parties about information to be redacted, the parties shall present such
disagreement to the trial court for determination. Upon resolution by the trial court of
any disagreement, the trial court clerk shall (1) make a copy of the unredacted version of
each page of the First Supplemental Clerk’s Record on which a redaction is to be made;
(2) maintain the copies of these unredacted pages under seal; (3) make or insert all
redactions, whether submitted by agreement, or in the event of disagreement, as
determined by the trial court, to the First Supplemental Clerk’s Record; (4) after making
all redactions, unseal the First Supplemental Clerk’s Record, as redacted, while
maintaining the copies of the unredacted pages under seal; and (5) file the unsealed,
redacted version of the First Supplemental Clerk’s Record and the sealed copies of the
unredacted pages in this court. The trial court shall request the district clerk to compile
the redacted record and submit it to this court in the form of a supplemental clerk’s record
to be filed on or before thirty days from the date of this order.




                                                   PER CURIAM

Panel consists of Justices Frost, Boyce, and McCally.